—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged with possession of a weapon, contraband, unauthorized medication, property in an unauthorized area and unauthorized State identification. Petitioner pleaded not guilty to possession of a weapon and contraband and pleaded guilty to possession of unauthorized medication, property in an unauthorized area and unauthorized State identification. Following a tier III hearing, petitioner was found guilty of all charges.
Contrary to petitioner’s contentions, the detailed misbehavior report as well as petitioner’s own admissions provide substantial evidence of his guilt (see, Matter of Prout v Hurburt, 267 AD2d 691). Petitioner’s contention that he was not guilty of possession of a weapon and contraband raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Pica v Selsky, 274 AD2d 712). We also reject petitioner’s contention that the Hearing Officer was biased. Petitioner contends that such bias was evident when the Hearing Officer failed to call the correction officer who authored the misbehavior report as a witness. The record reveals that petitioner did not request the correction officer as a witness and it is well settled that the Hearing Officer is under no obligation to present petitioner’s case (see, Matter of Cowart v Selsky, 260 AD2d *842883). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Mercure, Spain, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.